Vickers and Farmer, JJ., dissenting: We do not concur in the opinion of the majority of the court in this case. The only ground for the reversal of the judgment is the giving of the instruction set out in the foregoing opinion of the court. The omission of the element of experience from the instruction did not, it seems to us, render the instruction misleading. In the case of Illinois Metal Co. v. Weber, 196 Ill. 526, the court had before it an instruction which told the jury that “if the jury be-. Heve and find, from the evidence, that the plaintiff, while in the exercise of ordinary care for a boy of his age, was injured, * * * the jury should find the defendant guilty.” That instruction was held erroneous because age, alone, was'not the only element to be considered in determining a child’s ability to take care of itself and the degree of care that ought to be expected of it. The instruction condemned by the majority opinion in this case is not open to the objection pointed out in the Weber case. The instruction here uses the words “age, capacity and intelligence,” and is, we think, broad enough to include every element that was necessary to enable the jury to properly decide the question of contributory negligence. The word “experience” could add nothing to the words used in the instruction. “Capacity” means in this instruction all that “experience” means, and more besides. “Experience” is defined as “knowledge derived from proof furnished by one’s own faculties or senses.” “Capacity,” in the sense in which it is employed by the court in the instruction in question, includes not only the experimental knowledge of the child, but also all knowledge she possessed, however acquired. “Capacity” is defined to be the measure of ability, talent; adequate mental power to receive, understand, endure, etc. In determining one’s capacity to perform any given thing we would consider the experience such person may have had as well as knowledge and power acquired from study and reflection. The jury were told they must consider the child’s capacity in deciding what degree of care she ought to exercise for her own safety. If this instruction was obeyed the jury must have considered the sum total of her knowledge and mental strength,—the measure of all her mental powers,— and in so doing must necessarily have considered the result of any experience the evidence proved she may have had, if any, which tended to increase her capacity to take care of herself and to form a judgment as to the danger from playing on a turn-table. In our opinion there is no more reason for holding that “experience” should be added to this instruction than there is for holding the instruction bad because it failed to include what the girl had learned at school. Her capacity included both experience and ■ knowledge acquired from other sources, and the instruction, which required the jury to consider the age, capacity and intelligence, was legally and logically sufficient, and there was, as we respectfully submit, no error in giving it to the jury.